Citation Nr: 0201306	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  01-01 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a psychiatric disorder.  

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for asthma.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Marine 
Corps from August 1979 to August 1982.  

In June 1995 the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, issued a rating decision 
that denied service connection for a mental disorder, asthma, 
and residuals of wounds around the eyes, and also denied an 
increased disability rating for residuals of a hernia repair.  
The veteran was notified of the RO's decision and his 
appellate rights.  In January 1996 the veteran filed a notice 
of disagreement (NOD), expressly applying only to the RO's 
denial of service connection for asthma.  Later that month, a 
statement of the case was issued and the veteran was notified 
of his obligation to file a substantive appeal if he wished 
to continue his appeal; a VA Form 9, Appeal to Board of 
Veterans' Appeals (Board) was enclosed.  The veteran did not 
perfect the appeal to the Board.  Therefore, the RO's action 
as to all the issues it had decided became final.  

Subsequently, in August 1997, the veteran filed a VA Form 21-
4138, Statement in Support of Claim, in which he requested 
reopening of his claims seeking service connection for 
"Emphysema, Nerves."  This matter is on appeal to the Board 
from a September 1997 rating decision of the RO, which 
determined that the veteran had not submitted new and 
material evidence to warrant reopening his claims of 
entitlement to service connection for a psychiatric disorder 
and asthma.  

In January 1998, an attorney submitted a letter to the RO, 
purporting, in pertinent part, to be a notice of 
disagreement.  The attorney also submitted a VA Form 22a, 
indicating that the attorney was appointed as the veteran's 
representative.  In a letter dated in February 1998, the RO 
advised the veteran and his attorney that the January 1998 
letter was inadequate as an NOD because it did not specify 
the issues with which disagreement was expressed.  In 
response, the attorney submitted an NOD as to the RO's 
determination that he had not effectively initiated the 
appellate process.  The RO issued a statement of the case in 
April 1998, the veteran perfected his appeal, and the matter 
was properly certified to the Board.  In a decision issued in 
September 1999, the Board concluded that the correspondence 
received by the RO from the veteran's attorney in January 
1998 met the requirements for an NOD, and had effectively 
initiated the appellate process.

The Board notes that the veteran's attorney withdrew from 
representation, by letter received in May 1998.  The veteran 
has proceeded without representation since that time.

In July 2000 the veteran appealed the Board's September 1999 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an order dated in September 2000, the 
Court dismissed the veteran's claim for lack of jurisdiction, 
on the ground that his appeal to the Court had not been 
timely filed.  

As to the matters now before the Board, the RO issued a 
statement of the case in June 2000, which continued to find 
that the veteran had not submitted new and material evidence 
to warrant reopening his claims of entitlement to service 
connection for asthma and a psychiatric disorder.  The 
veteran perfected his appeal and, in February 2001, the 
issues were properly certified to the Board.  

The Board notes that the veteran presented for a Travel Board 
hearing before the undersigned Member of the Board at the RO 
in Atlanta on September 11, 2001; a transcript of such is of 
record.  

The Board further notes that two additional issues were 
raised below by the veteran and his former attorney of 
record, including an increased rating for residuals of right 
inguinal hernia repair, rated as 10 percent disabling, and 
entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).  The RO denied the increased rating and 
TDIU claims, and, in response to the veteran's NOD, issued a 
statement of the case in May 1998.  There is no indication in 
the record that a substantive appeal has been filed as to 
those issues, and they are not before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  In a decision dated in June 1995, the RO denied the 
veteran's claims of entitlement to service connection for a 
psychiatric disorder and asthma.  The RO properly notified 
the veteran of that decision, he did not appeal, and 
therefore the decision was final.  

2.  Since the June 1995 decision that the veteran was not 
entitled to service connection for a psychiatric disorder or 
asthma, the veteran has not submitted evidence bearing 
directly and substantially on the specific matter under 
consideration as to either claim, which is neither cumulative 
nor redundant and which is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The evidence submitted since the previous final decision 
is not new and material, and the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified as amended at 38 U.S.C.A. § 5103A(f) (West 
Supp. 2001)); 38 C.F.R. §§ 3.104(a), 3.156(a) (2001).

2.  The evidence submitted since the previous final decision 
is not new and material, and the veteran's claim of 
entitlement to service connection for asthma may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified 
as amended at 38 U.S.C.A. § 5103A(f) (West Supp. 2001)); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his claims of entitlement to 
service connection for a psychiatric disorder and asthma, 
which were denied in a previous rating decision of the RO 
which was final because it was not appealed.

I.  Relevant Law and Regulations

Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303(a), 3.304 (2001).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported by the 
record, then a showing of continuity of symptomatology after 
discharge is required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  Moreover, a veteran shall be granted service 
connection for certain chronic diseases, although not 
otherwise established as incurred in service, if such disease 
is manifested to a 10 percent degree within one year 
following service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997).  This principle has 
been repeatedly reaffirmed by the United States Court of 
Appeals for the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Finality/new and material evidence

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. §  7105; 38 C.F.R. §  20.1103 (2001).  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7104 (West 1991 and Supp. 
2001); 38 C.F.R. §§  20.200, 20.302 (2001).  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated, in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order to reopen the claim.  Evans v. Brown, 
supra.

In addition, the law is clear that "the Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996) aff'g Barnett v. Brown, 8 Vet. App. 1 (1995).

The Board further observes that, in November 2000, the 
President signed into law legislation addressing VA's mandate 
to assist veterans in developing evidence in support of their 
claims.  See Veterans Claims Assistance Act of 2000, Public 
Law No. 106-475, 114 Stat. 2096 (VCAA).  The VCAA contains a 
number of new provisions pertaining to claims adjudication.  
Of significance in the matter of new and material evidence is 
language that provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS.-
Nothing in this section shall be construed 
to require the Secretary to reopen a claim 
that has been disallowed except when new and 
material evidence is presented or secured, 
as described in section 5108 of this title.

VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (now codified as 
amended at 38 U.S.C.A. § 5103A(f)).  Clearly, therefore, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Clear and unmistakable error

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105.  
See 38 C.F.R. § 3.104(a) (2001).  The law further provides 
that a final RO decision may be reversed or amended where 
evidence establishes that the decision was a product of CUE.  
See 38 C.F.R. § 3.105(a).

II.  Factual Background

Service medical records indicate that, in July 1980, the 
veteran presented to sick call complaining of shortness of 
breath while jogging.  The impression was possible asthma, 
and he was given Afrin nasal spray to be used as needed.  In 
November 1980, he presented with complaints of chest pain.  
The examiner noted possible asthma with chest cold 
complications.  The veteran was instructed to return to care 
as needed upon the onset of an asthma attack.  Service 
medical records are silent for any additional complaint, 
diagnosis, or treatment of asthma, shortness of breath, or 
chest pains until May 1982, at which time the veteran was 
noted to have a history of asthma and he was diagnosed with a 
viral upper respiratory infection.  The veteran's July 1982 
separation examination report is silent for any complaint, 
findings, or diagnosis of asthma, shortness of breath, or 
chest pains, or for any indication of a psychiatric disorder.  

The veteran received outpatient treatment from a VA medical 
center from February 1993 to March 1993.  There was no record 
of any complaint, findings, diagnosis, or treatment of 
asthma, or of any psychiatric disorder.  

In April 1993 the veteran was afforded a VA examination.  
Again, there was no record of any complaint, diagnosis, or 
findings referable to asthma or toany psychiatric disorder.  

A progress note from a VA outpatient treatment center dated 
in September 1993 indicates that the veteran had been 
diagnosed with schizophrenia, paranoid type.  Later that 
month, the veteran was enrolled in the Day Treatment Center 
to monitor his psychiatric condition.  In October 1993 it was 
noted that the veteran had also been diagnosed with asthma.  

In a rating decision dated in June 1995, the RO denied 
service connection for a mental condition, asthma, and 
residuals of wounds around the eyes, and also denied an 
increased rating for service-connected residuals of a right 
inguinal hernia repair, evaluated as 10 percent disabling.  
The veteran was notified of the RO's decision and his 
appellate rights by letter dated June 21, 1995.  In January 
1996 he filed a notice of disagreement only as to the denial 
of service connection for asthma.  Later that month, the RO 
issued a statement of the case and notified the veteran that 
he had to file a substantive appeal in order to perfect his 
appeal to the Board.  A VA Form 9, Appeal to the Board of 
Veterans' Appeals, was enclosed; however, the veteran did not 
perfect his appeal.  

In August 1997 the veteran sought to have his claims of 
entitlement to service connection for a psychiatric disorder 
and asthma reopened.  In a correspondence dated later that 
month, the RO requested that the veteran submit new and 
material evidence.  The veteran did not respond.  At that 
time, the RO also requested records of any and all recent 
treatment records received at the VA medical clinic; there 
had been no treatment since August 1996.  

The RO determined in September 1997 that the veteran had not 
submitted new and material evidence to warrant reopening his 
claims of entitlement to service connection for a psychiatric 
disorder and asthma.  

The veteran was afforded a VA examination in December 1997, 
for his service-connected hernia disability.  The report of 
the examination is silent for any complaint, findings, or 
diagnosis of a psychiatric disorder or asthma.  A VA hospital 
report indicates that the veteran was hospitalized from 
January 2, 1998, to January 12, 1998.  Reports indicate that 
he complained of nervousness and agitation.  The veteran was 
diagnosed with generalized anxiety.  

In a Statement in Support of Claim received by the RO in May 
2001, the veteran indicated that he began suffering from 
asthma and psychiatric disorders while in service.  He 
reported shortness of breath and shakes since that time.  

The veteran presented for a Travel Board hearing before the 
undersigned Board Member in September 2001.  At that time the 
veteran testified that he had been receiving disability 
benefits due to his psychiatric condition from the Social 
Security Administration (SSA) for approximately 18 months.  
He continued to report suffering from asthma since boot camp, 
and indicated that his experiences in the jungles of Panama 
and Japan led to his mental condition.  When asked, the 
veteran indicated that he had not received any treatment from 
any sources outside VA and SSA.  The veteran also reported 
that he had undergone a recent VA C&P (compensation and 
pension) examination, a report of which the undersigned noted 
was not included in the veteran's claims folder.

After the hearing, the undersigned Member of the Board 
directed the RO to ascertain whether there had been a recent 
examination of the veteran pertinent to either asthma or a 
psychiatric disorder.  The claims file contains a Report of 
Contact prepared by a Decision Review Officer, indicating 
that the RO had confirmed that the veteran had been examined 
in July 2001 at the VA Medical Center (VAMC) in Tuskegee, 
Alabama, for his service-connected hernia.  According to the 
report, that examination was still "open," and the report 
had not been completed.  There was no indication in the RO's 
or the VAMC's examination database that there had been an 
examination related to asthma or a psychiatric disorder.  


III.  Analysis

A.  Preliminary Matters

As mentioned above, in November 2000, the President signed 
the Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code, concerning the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as amended 
at 38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC 
provided by the RO in June 2000, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

As noted above, VA's duty to assist includes making 
reasonable efforts to obtain medical and other records that 
are relevant to the veteran's claim, unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  See VCAA § 
3(a) (codified at 38 U.S.C. § 5103A).  

The Board acknowledges that, at his Travel Board hearing 
before the undersigned Board Member, the veteran testified 
that he had been receiving SSA benefits for approximately 18 
months and that he had undergone a VA examination a month or 
so before the hearing.  While these records have not been 
associated with the veteran's claims folder, the Board has 
determined that this claim may be fully and fairly 
adjudicated without obtaining the veteran's SSA records or 
the report of his examination in July 2001.  

The veteran's claims of entitlement to service connection for 
a psychiatric disorder and asthma were denied in June 1995 
because the RO determined that there was no evidence that 
either condition was incurred in or aggravated by service or 
within a presumptive period thereafter.  As will be discussed 
further in this decision, medical evidence of the state of 
the veteran's disorders almost twenty years after discharge 
would not contribute to a clearer picture of whether either 
condition was incurred in or aggravated by service.  
Furthermore, as noted above, the RO has indicated that the 
examination the veteran received at the Tuskegee, Alabama, 
medical center was limited to his service-connected status 
post hernia repair, which is not in issue in the present 
appeal.  

Therefore, the Board has determined that remanding this 
matter to obtain either SSA records from 1999 or 2000, or a 
report of the July 2001 VA hernia examination, would not add 
any pertinent evidence to the file, and the Board's duty to 
assist is not triggered because such a duty is "limited to 
[securing] specifically identified documents that by their 
description would be facially relevant and material to the 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (West Supp. 2001)).  

B.  Discussion

New and material evidence

In a rating decision dated in June 1995, the RO denied the 
veteran's claims of entitlement to service connection for a 
mental disorder, asthma, and residuals of wounds around the 
eyes.  The RO also denied the veteran's claim of entitlement 
to an increased rating for service-connected residuals of a 
right inguinal hernia repair.  The veteran was notified of 
the RO's decision and his appellate rights in a letter dated 
June 21, 1995.  In January 1996 the veteran filed a notice of 
disagreement only as to the denial of service connection for 
asthma.  A statement of the case was issued; however, the 
veteran did not file a substantive appeal.  Therefore, the 
RO's June 1995 rating decision became final in all respects.  
38 C.F.R. §§ 20.200, 20.302, 20.1103.  

Inasmuch as the June 1995 RO rating decision was final, the 
veteran must submit new and material evidence in order to 
reopen his previously denied claim.  See Kightly v. Brown, 
supra.  

Since the RO's June 1995 final denial the veteran has 
submitted the report of a December 1997 VA examination and a 
summary of hospitalization from January 2 to January 12, 
1998.  As discussed above, he has also identified some SSA 
records, which granted him disability benefits based upon his 
mental disorder within the last 18 months, and the report of 
a July 2001 VA hernia examination, neither of which has been 
associated with the claims file.  Such evidence is new 
inasmuch as it has not previously been considered by the RO; 
however it is not material because it does not contribute to 
a more complete picture of the circumstances surrounding the 
origin of his claimed disabilities.  See Hodge v. West, 
supra.  

In order to be considered new and material, not only must the 
evidence not have been previously considered by the agency 
decision-makers but it must also speak to each element of the 
claim that was found lacking at the time of the last final 
denial.  38 C.F.R. § 3.156(a); see also Evans v. Brown, 
supra.  In this case, the service medical records are 
completely silent for any indication of a psychiatric 
disorder.  With regard to asthma, the service medical records 
show only two notations of possible asthma in 1980, and a 
"history" of asthma in 1982, when he was seen for a viral 
infection.  In addition, the service separation examination 
was negative for any abnormality referable to either of the 
claimed conditions.

The veteran left active service in 1982.  There is no record 
of either of the claimed disorders after service until 1993, 
and the veteran has not asserted that there are any missing 
records covering the immediate post-service period which 
would fill this multi-year gap.  The RO denied his claims of 
entitlement to service connection for asthma and a mental 
disorder in June 1995, on the basis that there was no record 
of incurrence of either condition during service or within an 
applicable presumptive period thereafter.  None of the 
evidence submitted or identified by the veteran since June 
1995 addresses the reasons for the RO's denial.  In other 
words, while he has submitted evidence of current conditions, 
he has not proffered any competent evidence that 
etiologically relates his current conditions to any incident 
or event of service.  

The Board notes that, in evaluating a claim, we may consider 
only independent medical evidence to support our findings, 
and must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Moreover, as sincerely as the veteran may believe in the 
validity of his claims, only a medical professional is 
competent to address issues of etiology and causation of 
disease, and the veteran is not such an individual.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Clearly, the veteran's personal conviction that his 
psychiatric disorder and asthma originated in service nearly 
20 years ago is not competent evidence, and such a finding 
requires highly specialized knowledge.

Therefore, and for the reasons discussed above, the Board 
finds that the veteran has not submitted new and material 
evidence to warrant reopening his claims of entitlement to 
service connection for a psychiatric disorder and asthma.  

Clear and unmistakable error

The Board notes that the RO mistakenly stated in its June 
1995 rating decision that there was no evidence of asthma in 
service or within a presumptive period thereafter.  
Therefore, we have considered whether to raise the issue of 
clear and unmistakable error sua sponte.  38 C.F.R. 
§ 3.105(a) (2001).  

The Court has provided that "CUE is a very specific and rare 
kind of 'error.'  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error . . . ."  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  

The Court has further stated that, for CUE to exist:  (1) 
"[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time for the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)).

Contrary to the statement of the RO in the June 1995 rating 
decision, service medical records indicate that examiners in 
service noted "possible asthma" in July and November 1980, 
based upon the veteran's complaints of shortness of breath 
and chest pains.  The Board notes however, that the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  The use of the word "possible" makes 
the opinions of the examiners in service speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may"also implies "may or 
may not" and is too speculative to establish medical nexus).  
See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is too 
speculative).  

Furthermore, the Board notes that the veteran's condition 
does not appear to have been chronic, nor do his symptoms 
appear to have been continuous.  More specifically, his 
separation examination report from July 1982 is silent for 
any complaint, findings, or diagnosis of asthma, shortness of 
breath, or chest pains.  In fact, there is no evidence of any 
such complaint, diagnosis, or treatment from May 1982 to 
October 1993, some 11 years after discharge.  See 38 C.F.R. 
§ 3.303(b).  

The RO mistakenly stated in its June 1995 rating decision 
that there was no evidence of asthma in service.  Service 
medical records indicate "possible asthma" in July and 
November 1980; however, said diagnoses are speculative at 
best.  Furthermore, there is no indication of incurrence 
within a presumptive period after service, or of chronicity 
or continuity of symptomatology.  Therefore, the Board is of 
the opinion that the RO's mistake in 1995 was not outcome-
determinative and was harmless, and is not so significant as 
to constitute clear and mistakable error.  


ORDER

New and material evidence has not been presented to reopen 
the claim of entitlement to service connection for a 
psychiatric, and the claim is denied.  

New and material evidence has not been presented to reopen 
the claim of entitlement to service connection for asthma, 
and the claim is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

